SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13G (RULE 13d-102) (Amendment No.2)* GENERAC HOLDINGS INC. (Name of Issuer) Common Stock, par value $0.01 per share 368736 104 (Title of class of securities) (CUSIP number) December 31, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Continued on Following Pages Page 1 CUSIP No. 368736 104 13G Page 2 1 NAME OF REPORTING PERSONCCMP Capital Investors II, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) [] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATIONDelaware NUMBER OF SHARES 5 SOLE VOTING POWER 0* BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 20,314,218* EACH REPORTING 7 SOLE DISPOSITIVE POWER 0* PERSON WITH 8 SHARED DISPOSITIVE POWER 20,314,218* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 20,314,218* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)29.8% 12 TYPE OF REPORTING PERSON (See Instructions)PN * SEE ITEM 4 ON . Page 2 of 19 CUSIP No. 368736 104 13G Page 3 1 NAME OF REPORTING PERSONCCMP Capital Investors (Cayman) II, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) [] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATIONCayman Islands NUMBER OF SHARES 5 SOLE VOTING POWER 0* BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 2,707,857* EACH REPORTING 7 SOLE DISPOSITIVE POWER 0* PERSON WITH 8 SHARED DISPOSITIVE POWER 2,707,857* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,707,857* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)4.0% 12 TYPE OF REPORTING PERSON (See Instructions)FI * SEE ITEM 4 ON . Page 3 of 19 CUSIP No. 368736 104 13G Page 4 1 NAME OF REPORTING PERSONCCMP Capital Associates, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) [] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATIONDelaware NUMBER OF SHARES 5 SOLE VOTING POWER 0* BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 23,022,075* EACH REPORTING 7 SOLE DISPOSITIVE POWER 0* PERSON WITH 8 SHARED DISPOSITIVE POWER 23,022,075* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 23,022,075* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 33.8% 12 TYPE OF REPORTING PERSON (See Instructions)PN * SEE ITEM 4 ON . Page 4 of 19 CUSIP No. 368736 104 13G Page 5 1 NAME OF REPORTING PERSONCCMP Capital Associates GP, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) [] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATIONDelaware NUMBER OF SHARES 5 SOLE VOTING POWER 0* BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 23,022,075* EACH REPORTING 7 SOLE DISPOSITIVE POWER 0* PERSON WITH 8 SHARED DISPOSITIVE POWER 23,022,075* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 23,022,075* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)33.8% 12 TYPE OF REPORTING PERSON (See Instructions)OO * SEE ITEM 4 ON . Page 5 of 19 CUSIP No. 368736 104 13G Page 6 1 NAME OF REPORTING PERSONCCMP Generac Co-Invest, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) [] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATIONDelaware NUMBER OF SHARES 5 SOLE VOTING POWER 0* BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 10,475,988* EACH REPORTING 7 SOLE DISPOSITIVE POWER 0* PERSON WITH 8 SHARED DISPOSITIVE POWER 10,475,988* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10,475,988* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)15.4% 12 TYPE OF REPORTING PERSON (See Instructions)PN * SEE ITEM 4 ON . Page 6 of 19 CUSIP No. 368736 104 13G Page 7 1 NAME OF REPORTING PERSONCCMP Generac Co-Invest GP, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) [] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATIONDelaware NUMBER OF SHARES 5 SOLE VOTING POWER 0* BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 10,475,988* EACH REPORTING 7 SOLE DISPOSITIVE POWER 0* PERSON WITH 8 SHARED DISPOSITIVE POWER 10,475,988* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10,475,988* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)15.4% 12 TYPE OF REPORTING PERSON (See Instructions)OO * SEE ITEM 4 ON . Page 7 of 19 CUSIP No. 368736 104 13G Page 8 1 NAME OF REPORTING PERSONCCMP Capital, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) [] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATIONDelaware NUMBER OF SHARES 5 SOLE VOTING POWER 0* BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 33,512,998* EACH REPORTING 7 SOLE DISPOSITIVE POWER 0* PERSON WITH 8 SHARED DISPOSITIVE POWER 33,512,998* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 33,512,998* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)49.2% 12 TYPE OF REPORTING PERSON (See Instructions)OO * SEE ITEM 4 ON . Page 8 of 19 CUSIP No. 368736 104 13G Page 9 1 NAME OF REPORTING PERSONStephen Murray 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) [] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATIONUnited States NUMBER OF SHARES 5 SOLE VOTING POWER 0* BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 33,512,998* EACH REPORTING 7 SOLE DISPOSITIVE POWER 0* PERSON WITH 8 SHARED DISPOSITIVE POWER 33,512,998* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 33,512,998* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)49.2% 12 TYPE OF REPORTING PERSON (See Instructions)IN * SEE ITEM 4 ON . Page 9 of 19 CUSIP No. 368736 104 13G Page 10 1 NAME OF REPORTING PERSONTimothy Walsh 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) [] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATIONUnited States NUMBER OF SHARES 5 SOLE VOTING POWER 0* BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 33,512,998* EACH REPORTING 7 SOLE DISPOSITIVE POWER 0* PERSON WITH 8 SHARED DISPOSITIVE POWER 33,512,998* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 33,512,998* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)49.2% 12 TYPE OF REPORTING PERSON (See Instructions)IN * SEE ITEM 4 ON . Page 10 of 19 CUSIP No. 368736 104 13G Page 11 1 NAME OF REPORTING PERSONGreg D. Brenneman 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) [] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATIONUnited States NUMBER OF SHARES 5 SOLE VOTING POWER 0* BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 33,512,998* EACH REPORTING 7 SOLE DISPOSITIVE POWER 0* PERSON WITH 8 SHARED DISPOSITIVE POWER 33,512,998* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 33,512,998* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)49.2% 12 TYPE OF REPORTING PERSON (See Instructions)IN * SEE ITEM 4 ON . Page 11 of 19 ITEM 1. NAME OF ISSUER; ADDRESS OF ISSUER’S PRINCIPAL EXECUTIVE OFFICES (a) – (b)This Amendment No. 2 to the statement on Schedule 13G (this “Schedule 13G”) is being filed with respect to shares of common stock, par value $0.01 per share (“Common Stock”), of Generac Holdings Inc., a Delaware corporation (the “Issuer”).The address of the principal executive offices of the Issuer is S45 W29290 Hwy. 59, Waukesha, Wisconsin 53189. ITEM 2. NAME OF PERSON FILING; ADDRESS OR PRINCIPAL BUSINESS OFFICE; CITIZENSHIP; TITLE OF CLASS OF SECURITIES; CUSIP NO. (a)This Schedule 13G is being filed by: (i)CCMP Capital Investors II, L.P. (“CCMP Capital Investors”); (ii)CCMP Capital Investors (Cayman) II, L.P. (“CCMP Cayman” and together with CCMP Capital Investors, the “CCMP Capital Funds”); (iii)CCMP Capital Associates, L.P. (“CCMP Capital Associates”); (iv)CCMP Capital Associates GP, LLC (“CCMP Capital Associates GP”); (v)CCMP Generac Co-Invest, L.P. (“Generac Co-Invest”); (vi)CCMP Generac Co-Invest GP, LLC (“Generac Co-Invest GP”); (vii)CCMP Capital, LLC (“CCMP Capital”); and (viii)Stephen Murray, Timothy Walsh and Greg D. Brenneman (Messrs. Murray, Walsh and Brenneman, together with the CCMP Capital Funds, CCMP Capital Associates, CCMP Capital Associates GP, Generac Co-Invest, Generac Co-Invest GP and CCMP Capital, the “Reporting Persons”), each in his capacity as a member of a CCMP Capital investment committee that makes voting and disposition decisions with respect to the Issuer’s Common Stock beneficially owned by CCMP Capital. The Reporting Persons have entered into a Joint Filing Agreement, dated February 13, 2011, a copy of which is filed with this Schedule 13G as Exhibit A, pursuant to which each have agreed to file this statement jointly in accordance with the provisions of 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended (the "Exchange Act"). (b)The principal business office of each of the Reporting Persons other than CCMP Cayman is: c/o CCMP Capital, LLC 245 Park Avenue New York, NY 10167 The principal business office for CCMP Cayman is: c/o Walkers Corporate Services Limited Walker House 87 Mary Street George Town KY 1-9005 Grand Cayman, Cayman Islands (c)Citizenship of the Reporting Persons: Page 12 of 19 (i) CCMP Capital Investors, CCMP Capital Associates, CCMP Capital Associates GP, Generac Co-Invest, Generac Co-Invest GP and CCMP Capital: Delaware; (ii) CCMP Cayman: Cayman Islands; and (iii) Messrs. Murray, Walsh and Brenneman: United States. (d) Title of Class of Securities: Common Stock, par value $0.01 per share (e) CUSIP Number: 368736 104 ITEM 3. IF THIS STATEMENT IS FILED PURSUANT TO RULE 13d-1(b) OR 13d-2(b) OR (c), CHECK THE APPROPRIATE BOX. Not applicable. ITEM 4. OWNERSHIP (a) Amount beneficially owned: As of December 31, 2012, the Reporting Persons as a group beneficially own 33,512,998shares of the Issuer’s Common Stock, which constitutes 49.2% of the Issuer's total Common Stock outstanding.The percentage ownership of the Reporting Persons is based on 68,110,374 shares of Common Stock outstanding as of November 7, 2011, as reported by the Issuer in its Form 10-Q for the period ended October 29, 2012 filed with the Securities and Exchange Commission on November 6, 2012. The general partner of each of the CCMP Capital Funds is CCMP Capital Associates.The general partner of CCMP Capital Associates is CCMP Capital Associates GP.CCMP Capital Associates GP is wholly owned by CCMP Capital.The general partner of Generac Co-Invest is Generac Co-Invest GP.Generac Co-Invest GP is wholly owned by CCMP Capital.CCMP Capital ultimately exercises voting and dispositive power of the securities held by the CCMP Capital Funds and Generac Co-Invest.Voting and disposition decisions at CCMP Capital with respect to such securities are made by an investment committee, the members of which are Messrs. Murray, Walsh and Brenneman. Each of CCMP Capital Associates, CCMP Capital Associates GP and CCMP Capital is deemed to beneficially own 20,314,218 shares of the Issuer’s Common Stock held by CCMP Capital Investors and 2,707,857 shares of the Issuer's Common Stock held by CCMP Cayman. Each of Generac Co-Invest GP and CCMP Capital is deemed to beneficially own 10,475,988 shares of the Issuer’s Common Stock held by Generac Co-Invest. CCMP Capital is deemed to beneficially own 5,905 shares of the Issuer’s Common Stock held by each of Messrs. Murray and Walsh and 3,125 shares of the Issuer’s Common Stock held by Mr. Stephen McKenna, a former director of the Issuer who was formerly an employee and an affiliate of CCMP Capital, because CCMP Capital has voting and dispositive power over such shares as a result of the contractual arrangements among such persons, the CCMP Capital Funds, CCMP Capital Associates and CCMP Capital, which provide that such shares are to be held for the benefit of the CCMP Funds and are to be voted or disposed of at the direction of CCMP Capital.As a consequence of being members of the CCMP Capital investment committee that makes voting and disposition decisions with respect to the reported securities, Messrs.Murray, Walsh and Brenneman may be deemed, pursuant to Ruled 13d-3 under the Exchange Act, to beneficially own all 33,512,998 shares of the Issuer's Common Stock held by the CCMP Capital Funds. Each of Messrs. Murray, Walsh and Brenneman disclaims any beneficial ownership of any securities held by the CCMP Capital Funds or Generac Co-Invest. (b) Percent of Class: Page 13 of 19 The responses of the Reporting Persons to Row 11 of each of the cover pages to this Schedule 13G are hereby incorporated by reference. (c) Number of Shares as to which such Person has: (i)Sole power to vote or to direct the vote: The responses of the Reporting Persons to Row 5 of each of the cover pages to this Schedule 13G are hereby incorporated by reference. (ii)Shared power to vote or to direct the vote: The responses of the Reporting Persons to Row 6 of each of the cover pages to this Schedule 13G are hereby incorporated by reference.See also Item 4(a) above. (iii)Sole power to dispose or to direct the disposition of: The responses of the Reporting Persons to Row 7 of each of the cover pages to this Schedule 13G are hereby incorporated by reference. (iv)Shared power to dispose or to direct the disposition of: The responses of the Reporting Persons to Row 8 of each of the cover pages to this Schedule 13G are hereby incorporated by reference.See also Item 4(a) above. ITEM 5. OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following:[]. ITEM 6. OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON CCMP Capital ultimately exercises voting and dispositive power of the securities held by the CCMP Capital Funds and Generac Co-Invest.Voting and disposition decisions at CCMP Capital with respect to such securities are made by an investment committee, the members of which are Messrs. Murray, Walsh and Brenneman. ITEM 7. IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY OR CONTROL PERSON Not applicable. ITEM 8. IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP Not applicable. ITEM 9. NOTICE OF DISSOLUTION OF GROUP Not applicable. ITEM 10. CERTIFICATION Not applicable. Page 14 of 19 SIGNATURE After reasonable inquiry and to the best of our knowledge and belief, we certify that the information set forth in this statement is true, complete and correct. Date:February 13, 2013 CCMP Capital, LLC /s/ Timothy Walsh Timothy Walsh Managing Director CCMP Capital Investors II, L.P. By: CCMP Capital Associates, L.P., its general partner By: CCMP Capital Associates GP, LLC /s/ Timothy Walsh Timothy Walsh Managing Director CCMP Capital Investors (Cayman) II, L.P. By: CCMP Capital Associates, L.P., its general partner By: CCMP Capital Associates GP, LLC, its general partner /s/ Timothy Walsh Timothy Walsh Managing Director CCMP Capital Associates, L.P., By: CCMP Capital Associates GP, LLC, its general partner /s/ Timothy Walsh Timothy Walsh Managing Director CCMP Capital Associates GP, LLC /s/ Timothy Walsh Timothy Walsh Managing Director Page 15 of 19 CCMP Generac Co-Invest, L.P. By: CCMP Generac Co-Invest GP, LLC, its general partner /s/ Timothy Walsh Timothy Walsh Managing Director CCMP Generac Co-Invest GP, LLC /s/ Timothy Walsh Timothy Walsh Managing Director /s/ Stephen Murray Stephen Murray /s/ Timothy Walsh Timothy Walsh /s/ Greg D. Brenneman Greg D. Brenneman Page 16 of 19 EXHIBIT INDEX Exhibit AJoint Filing Agreement as required by Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended. Page 17 of 19
